Citation Nr: 0703614	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-27 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a post-operative groin flap revision.

(The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) will be 
the subject of a separate decision of the Board of Veterans' 
Appeals.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1976 to June 1980.  
Initially, the Board of Veterans' Appeals (Board) notes that 
this matter comes before the Board on appeal from a January 
1997 rating decision, which granted the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a right hand 
condition with a 40 percent rating, and a groin condition 
with a 0 percent (noncompensable) rating.  The effective date 
of these decisions was August 25, 1994.  In May 2003, the 
evaluation for post-operative groin flap revision residuals 
was raised to 10 percent, effective August 25, 1994.

Hearings were held at the regional office (RO) in December 
2000 and March 2004, before Veterans Law Judges who are 
signatories to this decision.  The Veterans Law Judges were 
designated by the Board's Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
all hearing testimony has been associated with the claims 
file.

During the March 2004 hearing, the veteran noted that he was 
also claiming compensation for injuries to the right lower 
extremity, which he maintained were sustained secondary to 
the post-operative groin flap revision scar.  His testimony 
also appeared to raise the issue of entitlement to special 
monthly compensation for loss of use of the right hand.  The 
Board remanded the claims on appeal in December 1999 and 
again in March 2001 for additional development.  The case was 
returned to the Board in June 2004.

Thereafter, in one of its August 2004 decisions, the Board 
denied the veteran's claims for initial ratings in excess of 
40 percent for post-operative residuals from a rat bite 
injury of the right hand and in excess of 10 percent for a 
post-operative groin flap revision.  That decision also 
referred informal claims for injuries to the right lower 
extremity as secondary to the post-operative groin flap 
revision scar and entitlement to special monthly compensation 
for loss of use of the right hand to the RO for initial 
consideration.  

The veteran filed a timely appeal of this decision, and 
pursuant to a Joint Motion for Partial Remand filed in 
January 2006, a February 2006 Order vacated the August 2004 
decision to the extent it denied an initial rating in  excess 
of 10 percent for a post-operative groin flap revision.  As 
pertinent to this decision, the parties to the Joint Motion 
for Partial Remand found that the Department of Veterans 
Affairs (VA) had not provided an adequate medical examination 
with respect to the issue of entitlement to an initial rating 
in excess of 10 percent for a post-operative groin flap 
revision.


REMAND

With respect to the issue of entitlement to a rating in 
excess of 10 percent for a post-operative groin flap 
revision, the parties to the Joint Motion for Partial Remand 
concluded that the veteran should be furnished with a new VA 
examination to better assess the extent of disability 
associated with his service-connected post-operative 
residuals of groin flap revision.  Consequently, the Board 
will remand this issue for further examination consistent 
with the Joint Motion for Partial Remand.

Accordingly, the case is REMANDED to the RO through the 
Appeals Management Center in Washington DC for the following 
action:

1.  The veteran should be afforded an 
appropriate examination in order to 
determine the severity of his right 
groin flap revision residuals.  All 
necessary studies should be performed 
and all findings must be reported in 
detail.  The claims folder and a copy 
of this remand must be made available 
to the examiner for review prior to the 
examination.  As to the scars, the 
examiner should note whether they are 
superficial, deep, or poorly nourished, 
repeatedly ulcerated, or tender and 
painful on objective demonstration.  
The examiner should also note the area 
of the scarring in square inches, 
whether the scarring limits motion, 
whether it is associated with 
underlying soft tissue damage, and 
whether it involves frequent loss of 
covering of skin over the scar.  
Finally, the examiner should note the 
percentage of the body covered by 
scarring and the duration of any 
required topical, or corticosteroids, 
or other immunosuppressive drug therapy 
required to treat the scarring over the 
past 12-month period.

The examiner should determine whether 
the right groin flap revision residuals 
include numbness in the groin area that 
causes functional limitation of his 
lower extremities/feet, to include the 
occasional failure of the right leg.  
In doing so, the examiner should 
determine whether the right groin flap 
revision residuals are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to the muscles or 
nerves.  These determinations should, 
if feasible, be expressed in terms of 
the degree of additional range-of-
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also comment on whether there is 
adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner is 
also requested to express an opinion as 
to the impact of the service connected 
disability on the veteran's ability to 
obtain or  maintain gainful employment.

2.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issue of 
entitlement to an initial rating in 
excess of 10 percent for a post-
operative groin flap revision should be 
readjudicated, with consideration of 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case, and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


			
                MARK D. HINDIN	C. W. SYMANSKI
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


